DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2008/0291303 A1 by Onozawa et al (hereinafter Onozawa).

Regarding Claim 1, Onozawa teaches a sensor device (Fig. 16 @ 100) comprising: 
a semiconductor substrate (Fig. 16 @ 6) on which a photodiode (Fig. 16 @ 2) is formed; 
a filter included in a multilayer structure (Fig. 16 @ 26) stacked on a light-receiving surface side (Fig. 16 @ 1) of the semiconductor substrate (Fig. 16 @ 6); and 
a moth-eye structure (Fig. 16 @ 27) arranged on an outermost surface (Fig. 16 @ 27, illustrates outermost surface) above the filter (Fig. 16 @ 26).  

Regarding Claim 2, Onozawa teaches wherein the surface of the substrate on which the moth-eye structure is arranged is formed to be effectively flat (Fig. 16 @ 6, 27, illustrates flat surface).  

Regarding Claim 9, Onozawa teaches an electronic device comprising a sensor device (Fig. 16 @ 100) including: 
a semiconductor substrate on which a photodiode is formed (See Claim 1 rejection); 
a filter included in a multilayer structure stacked on a light-receiving surface side of the semiconductor substrate (See Claim 1 rejection); and 
a moth-eye structure arranged on an outermost surface above the filter (See Claim 1 rejection).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa in view of US Patent Pub. No. 2012/0057055 A1 by Yokogawa (hereinafter Yokogawa).
  
Regarding Claims 3-4, Onozawa teaches wherein the filter (See Claim 1 rejection) but does not explicitly teach performs spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light or more and wherein the filter is a surface plasmon resonance filter.  

However, Yokogawa teaches performs spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light or more (Abstract, Par. [0062, 0082, 0085]) and wherein the filter is a surface plasmon resonance filter (Fig. 6, Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Onozawa by Yokogawa as taught above such that performing spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light or more and wherein the filter is a surface plasmon resonance filter is accomplished in order to allow desired wavelength to pass (Yokogawa, Abstract, Par. [0085]).  

Regarding Claim 10, Onozawa teaches wherein the filter (See Claim 9 rejection) but does not explicitly teach wherein the filter performs spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light or more, and is able to perform multi-spectroscopy or hyperspectral spectroscopy.

However, Yokogawa teaches performs spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light or more (Abstract, Par. [0062, 0082, 0085]), and is able to perform multi-spectroscopy or hyperspectral (multiple bands of three primary colors of light or more thus teaches multi-spectroscopy).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Onozawa by Yokogawa as taught above such that wherein the filter performs spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light or more, and is able to perform multi-spectroscopy or hyperspectral spectroscopy is accomplished in order to allow desired wavelength to pass (Yokogawa, Abstract, Par. [0085]).

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Onozawa.

Regarding Claim 5, Onozawa teaches wherein the filter (See Claim 1 rejection) but does not explicitly teach is a Fabry-Perot resonator filter.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (Fabry-Perot resonator filter), there had been a finite number of identified (in fact one trial: Fabry-Perot resonator filter), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “Fabry-Perot resonator filter”.
	
7.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa in view of US Patent Pub. No. 2010/0244169 A1 by Maeda et al (hereinafter Maeda).

 	Regarding Claim 6, Onozawa teaches wherein the moth-eye structure (See Claim 1 rejection) but does not explicitly teach is formed by transferring a fine structure pattern formed on a nanoimprinting mold to a resin material applied to an outermost surface of the multilayer structure stacked on the light-receiving surface side of the semiconductor substrate.

However, Maeda teaches the moth-eye structure is formed by transferring a fine structure pattern formed on a nanoimprinting mold to a resin material applied to an outermost surface of the multilayer structure stacked on the light-receiving surface side of the semiconductor substrate (Par. [0297, 301-302]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Onozawa by Maeda as taught above such that the moth-eye structure is formed by transferring a fine structure pattern formed on a nanoimprinting mold to a resin material applied to an outermost surface of the multilayer structure stacked on the light-receiving surface side of the semiconductor substrate is accomplished in order to obtain  a predictable result.

Regarding Claim 7, Onozawa teaches wherein the moth-eye structure (See Claim 1 rejection) but does not explicitly teach is obtained such that a fine structure pattern is formed on a resin member separately from the multilayer structure stacked on the light-receiving surface side of the semiconductor substrate to be adhered to the 
However, Maeda teaches the moth-eye structure is obtained (Fig. 23 @ 161, Par. [0299]) such that a fine structure pattern is formed on a resin member on the light-receiving surface side of the semiconductor substrate (Fig. 23-25, Par. [0297, 301-302]) but does not explicitly teach separately from the multilayer structure stacked and to be adhered to the multilayer structure stacked on the light-receiving surface side of the semiconductor substrate.

However, it is considered obvious to try all known solutions when there is a recognized need in the art (separate resin pattern to be adhered to the multilayer structure stacked on the light-receiving surface side of the semiconductor substrate), there had been a finite number of identified (in fact one trial: separate resin pattern to be adhered to the multilayer structure stacked on the light-receiving surface side of the semiconductor substrate), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “separate resin pattern to be adhered to the multilayer structure stacked on the light-receiving surface side of the semiconductor substrate”.


8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Onozawa in view of Maeda as applied to Claim 7 above and further in view of US Patent Pub. No. 2013/0015545 A1 by Youmiya et al (hereinafter Toumiya).
Regarding Claim 8, Onozawa as modified by Maeda teaches the resin member on which the fine structure pattern of the moth-eye structure is formed and the multilayer structure stacked on the light-receiving surface side of the semiconductor substrate (See Claim 7 rejection) but does not explicitly teach a stress relaxation resin material film and an inorganic material.  

However, Toumiya teaches a stress relaxation resin material film (Fig. 2 @ 20, Par. [0045]) and an inorganic material (Fig. 2 @ 21, [Par. [0045]) and further teaches a resin member (Fig. 2 @ 19, [Par. [0045, 0070]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Onozawa as modified by Maeda by Toumiya as taught above such that wherein a stress relaxation resin material film is stacked between the resin member on which the fine structure pattern of the moth-eye structure is formed and an inorganic material of the multilayer structure stacked on the light-receiving surface side of the semiconductor substrate is accomplished in order to mitigate defects such as wrinkling and warping of the surface resulting from a difference in film stress between the resin member and the inorganic material (Youmiya, Par. [0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886